Daniel Sheppard

From:                Daniel Sheppard
Sent:                Friday, October 25, 2019 5:00 PM
To:                  fsalleyA
Cc:                  John Sheppard; Brilliant Clayton
Subject:             RE: Griffin
Attachments:         Griffin - Judgment (Signed October 13, 2019).pdf


Fred,

Thank you for speaking with me.

Following our discussion, it remains unclear whether you have taken any steps to perform the discovery you told the
Court you could complete by October 23, 2019. You claim (among other things) that you have not received the Court’s
signed judgment. I have attached the signed judgment here for your convenience.

We will be moving forward with preparing and filing our second motion to compel and motion for sanctions and
contempt as you maintain the position that (a) you are under no obligation to respond to discovery and (b) that you will
not be responding to discovery as ordered by Judge White.

Please feel free to call me if you would like to discuss this further. My contact information is below.

Thank you,
Daniel

__
Daniel E. Sheppard


Morrow & Sheppard LLP
3701 Kirby Drive, Suite 1000
Houston, Texas 77098
T: 713‐489‐4815 F: 713‐893‐8370
E: dsheppard@morrowsheppard.com

SEND ALL E‐SERVICE TO:
msfiling@morrowsheppard.com




From: Daniel Sheppard <dsheppard@morrowsheppard.com>
Sent: Thursday, October 24, 2019 10:30 AM
To: fsalleyA <fsalley@acadiacom.net>
Cc: John Sheppard <jsheppard@morrowsheppard.com>; Brilliant Clayton <bclayton@claytonfrugelaw.com>; msfiling
<msfiling@morrowsheppard.com>
Subject: RE: Griffin
                                                                                                 EXHIBIT
                                                                                                                           exhibitsticker.com




Fred,
                                                                                                     43
                                                             1
See attached letter. I would like to request a conference with you to discuss Defendant’s failure to respond to Plaintiff’s
discovery requests. This letter is being faxed and mailed to you.

Please contact me to arrange this conference within the next five (5) working days.

Thank you,
Daniel
__
Daniel E. Sheppard


Morrow & Sheppard LLP
3701 Kirby Drive, Suite 1000
Houston, Texas 77098
T: 713‐489‐4815 F: 713‐893‐8370
E: dsheppard@morrowsheppard.com

SEND ALL E‐SERVICE TO:
msfiling@morrowsheppard.com

From: fsalleyA <fsalley@acadiacom.net>
Sent: Saturday, October 5, 2019 6:52 AM
To: Daniel Sheppard <dsheppard@morrowsheppard.com>
Subject: Re: Griffin

                                           SALLEY & ASSOCIATES
                                                Attorneys

 Fred E. Salley                              77378 Hwy 1081            Telephone:1‐985‐867‐8830
 ______________                                P.O. Box 3549           Facsimile: 1‐985‐867‐3368
                                            Covington, LA 70434         Cellular : 1‐504‐450‐3880

Saturday, October 05, 2019 06:47:48

Daniel:

Your large packet of pleadings dated and mailed 11th September reached me Friday, 4th October. I had not had access
to ror read this material prior to the hearing in Baton Rouge.

Best regards,


Fred E. Salley


‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐

On 9/24/2019 9:56 AM, Daniel Sheppard wrote:
          Fred,



                                                              2
My earlier email was truncated. Please let me know whether you are opposed to the proposed
judgment within 5 days. If opposed, please indicate the basis for your opposition.


Thank you,
Daniel

Sent from my iPhone. Please disregard any brevity or typos.

On Sep 24, 2019, at 08:58, Daniel Sheppard <dsheppard@morrowsheppard.com> wrote:

       Fred,

       Attached is the cover letter and judgment being sent to the clerk for filing (and onward
       to Judge White for signature).

       Thank you,
       Daniel

       __
       Daniel E. Sheppard


       Morrow & Sheppard LLP
       3701 Kirby Drive, Suite 1000
       Houston, Texas 77098
       T: 713‐489‐4815 F: 713‐893‐8370
       E: dsheppard@morrowsheppard.com

       SEND ALL E‐SERVICE TO:
       msfiling@morrowsheppard.com

       <Griffin ‐ 9.24.19 (Letter to Clerk).pdf>
       <Griffin ‐ Judgment.pdf>




 Virus-free. www.avast.com




                                                   3
